DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41, lines 2-3 recites, “the thundercloud charge gathering and eliminating unit is devoid of an artificial power supply” which renders the claim indefinite.  It is not 
Claim 42, line 10 recites, “a second electrode electrically coupled to the seat electrode”.  It is indefinite whether the seat electrode is the/comprises a second electrode or a separate element is claimed (if an additional electrode is claimed, the claimed element is not supported as only two electrodes are described in the specification).  For examination purposes, the seat electrode being a second electrode is considered. Claims 43-45 depend from rejected Claim 42, therefore, rejected due to dependency to rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-31, 40-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 5 296 842).
Regarding Claim 26, Kato discloses a lightning rejection device (Figures 6-7), comprising: 
a seat electrode (comprising 59, Figures 6-7) electrically coupled to a ground (59 coupled to ground terminal 2, Figure 7); 
a dielectric layer on the seat electrode (comprising 54, 56, Figures 6-7); and 
a thundercloud charge gathering and eliminating unit comprising a dome- shaped base (comprising 51, Figures 6-7) and a plurality of lightning rods irradiating outward from an outer surface of the dome-shaped base (lightning rods comprising 53, Figures 6-7), the dome-shaped base defining a first hollow space with an open inlet from its bottom (comprising 57, Figures 6-7); 
wherein the dome-shaped base is mechanically fixed to the seat electrode in the first hollow space and electrically separated from the seat electrode by the dielectric layer (Figure 6); 
wherein the dome-shaped base covers at least an upper portion of the seat electrode together forming a discharging capacitor (insulators 54 and insulator disc 56 between seat electrode 59 and dome base 51 forming a discharge capacitor, Figure 6); and 
wherein the seat electrode comprises one or more first linear protrusions on a surface of the seat electrode facing the dome-shaped base (comprising 55 protruding from a surface of 59, Figures 6-7).

Claim 27, Kato discloses the lightning rejection device of Claim 26, wherein at least one of the lightning rods is a metal tube having a second hollow space in the metal tube (53 being medical needle having a second hollow space, Figures 6-7, Column 5, line 67-Column 6, line 1, “Medical needles are used as corona current needles, and they are detachably mounted on tapered bosses”).
Regarding Claim 28, Kato discloses the lightning rejection device of Claim 27, wherein the thundercloud charge gathering and eliminating unit comprises at least one air channel that allows air to flow from the open inlet of the dome-shaped base through the first and second hollow spaces (Figures 6-7).
Regarding Claim 29, Kato discloses the lightning rejection device of Claim 26, wherein at least one of the lightning rods is a solid metal rod (53 comprising metal/stainless steel needle).
Regarding Claim 30, Kato discloses the lightning rejection device of Claim 26, wherein the thundercloud charge gathering and eliminating unit comprises an electrically conductive material (53 comprising metal/stainless steel needle).
Regarding Claim 31, Kato discloses the lightning rejection device of Claim 26, wherein the thundercloud charge gathering and eliminating unit further comprises a first electrode in the first hollow space and electrically coupled to the dome-shaped base (57 being metal comprising a first electrode, Figures 6, 7).
Regarding Claim 40, Kato discloses the lightning rejection device of Claim 26, wherein each lightning rod comprises one or more pointed tips at a remote end thereof (53 comprising metal/stainless steel needle).
Claim 41, Kato discloses the lightning rejection device of Claim 26, wherein the thundercloud charge gathering and eliminating unit is devoid of an artificial power supply (lightning being the natural charge/power source).
Claims 42-43 basically recite the a lightning rejection device comprising the elements of Claim 26 and 31, except in the order of claiming (a first electrode recited in  claim 31 being recited in Claim 42 and the dielectric layer recited in Claim 26 is recited in Claim 43).  Therefore, Claims 42-43 are rejected at least for the same reasons as for Claims 26, 31.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 32-39, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 5 296 842) in view of McCorkie (US 4,759,894).
Claim 32, Kato discloses the lightning rejection device of Claim 31, wherein the first electrode and the second electrode comprises spherical surfaces. Kato does not specifically disclose the first and second electrodes being flat plate electrodes. 
McCorkie discloses a lightning rejection device (10, Figures 1-2) comprising a first electrode and a second electrode (electrodes 12 and 14, Figure 1-2) with a discharge gap between the electrodes (gap 17 between 12 and 14, Figure 2), wherein the discharging gap between the two electrodes is separated and fixed by an insulating supporter (comprising spacer 40 between 12, 14, Figure 2), wherein the first electrode is a flat plate electrode comprising linear protrusions on a surface facing the second electrode (12 is a flat plate electrode with a first/left arc curling edge and second/right circular arc curling edge as shown in Figure 2); and the second electrode is a flat plate electrode comprising linear protrusions on a surface facing the first electrode (14 is a flat plate electrode with a third/left arc curling edge and fourth/right circular arc curling edge as shown in Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second electrodes in the lightning rejection device of Kato, a flat plate electrodes as taught by Regarding Claim 32, Kato discloses the lightning rejection device of Claim, to provide the desired breakdown voltage and to prevent an inadvertent discharge (see McCorkie, Column 10, lines 16-18).
Regarding Claim 33, combination of Kato and McCorkie discloses the lightning rejection device of Claim 32, wherein the first flat plate electrode has a first circular arc 
Regarding Claim 34, combination of Kato and McCorkie discloses the lightning rejection device of Claim 33, wherein the first circular arc curling edge and the second circular arc curling edge extend away from each other (Figure 2 of McCorkie shows the circular arc curling edges of 12 and 14 extend away from each other).
Regarding Claim 35, combination of Kato and McCorkie discloses the lightning rejection device of Claim 32, wherein the first and second flat plate electrodes are annular plate electrodes ( McCorkie discloses annular shaped flat plat electrodes in Figures 1-2).
Regarding Claim 36, combination of Kato and McCorkie discloses the lightning rejection device of Claim 32, wherein the first flat plate electrode comprises one or more first linear protrusions on a surface of the first flat plate electrode facing the second flat plate electrode, and wherein the second flat plate electrode comprises one or more second linear protrusions on a surface of the second flat plate electrode facing the first flat plate electrode (Figure 2 of McCorkie shows one or more second linear protrusions on a surface respectively of the first and second flat plate electrodes facing the other).
Regarding Claim 37, combination of Kato and McCorkie does not specifically disclose the lightning rejection device of Claim 36, wherein a cross section arc radius R of said one or more first and second linear protrusions is about 0.1mm~ 10mm. Regarding the recited cross section arc radius R of the linear protrusion being about 0.1mm-10 mm, it is noted that such specific parameters in output characteristics as recited in claims will not support the patentability of the subject matter encompassed by 
Regarding Claim 38, combination of Kato and McCorkie discloses the lightning rejection device of Claim 36, wherein said one or more first and second linear protrusions include one or more of a thin circular line, a semi- circular line, a tooth tip line, a section line of a thin plate, and an edge line of a thick plate (McCorkie in Figure 2 shows thin circular/semicircular line protrusions of 12 and 14).
Regarding Claim 39, Kato discloses the lightning rejection device of Claim 26, wherein the seat electrode has a hemispherical shape, wherein said one or more first linear protrusions are on a curved surface of the spherical shape of the seat electrode. vertical cylindrical shape (Figures 6-7).  Kato does not specifically disclose a vertical cylindrical shape for the seat electrode, wherein one or more first linear protrusions are on a curved surface of the vertical cylindrical shape of the seat electrode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second electrodes in the lightning rejection device of Kato, to select for the seat electrode of Kato, a vertical cylindrical shape with linear protrusions as taught by Kato, to provide the desired breakdown voltage and to prevent an inadvertent discharge (see McCorkie, Column 10, lines 16-18).
Claims 44-45 basically recite the limitations of Claims 37-38, except that the lightning rejection device of Claim 42 is recited.  Therefore, Claims 44-45 are rejected at least for the same reasons as for Claims 37-38.  
Response to Arguments
Applicant's arguments filed on 2/15/2021 have been fully considered but they are rendered moot in view of current rejection necessitated by amendments.
Conclusion
Zahlmann et al. (US2003/0007303) discloses strong-ionization discharging unit (Figures 1-9) comprising electrode A and electrode B (electrodes 1 and 2, Figure 2 for example) of various shapes (Figures 2, 4-5, 7, 9 shows various shapes for electrodes 1 and 2) with a discharge gap between the electrodes (gap 17 between 1 and 2, Figure 2 for example), wherein the discharging gap between the two electrodes is separated and fixed by an insulating supporter (comprising 5, Figure 2, comprising 14, Figures 4-5);
Crouch et al. (US 2, 728, 016) discloses lightning arrestors comprising circular single loop or multi loop electrodes (comprising electrodes 11, 12, Figure 3, Column 1, lines 15-19, 36-39, Column 2, lines 15-26) and having a cross section arc radius R of the thin line electrode in a form of a circular single loop as shown in Figure 3;
Goldman et al. (US 4, 652, 694) discloses a passive compound strong-ionization discharging plasma lightning rejection device (Figures 4-8) comprising: a thundercloud charge gathering and eliminating unit (lightning rod 1, Figures 4-8); wherein the thundercloud charge gathering and eliminating unit is a lightning eliminating rod (lightning rod 1, Figures 4-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 3/06/2021